Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The amendment filed 1/2/20 has been entered.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 5-12, 14-24, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (2018/0292958) and Sharp et al (2008/0046817) and Greenfield et al (US 6544294) and Kirshenbaum (US 2007/0073740) and Gasser (US 6636250).
4.	Regarding claim 1, Martinez shows a method comprising: defining a component factory corresponding to each of a plurality of user interface (UI) components (para 3, 12); registering the plurality of UI components associated with an application with a common registry using associated metadata and configuration information (para 12-14, 18-20, Figure 2); receiving a request to render at least a portion of the application on a UI and generating, at runtime, a 
5.	Regarding claim 2, in addition to that mentioned for claim 1, the UI components associated with the application are registered with the common registry using some form of name (Martinez para 8, 15, 19) and parent information (Sharp para 16, 31 – motivation to have in Martinez is the same as that explained for claim 1).  Sharp shows identifier information and parent identifier information (see the configuration file in Sharp para 16, 27-28, 37, 50, Figure 4 – and Greenfield shows specifically having identifiers in para 15-16.  It would have been obvious to a person with ordinary skill in the art to have the configuration file with identifiers combined with Martinez, especially as modified by Greenfield and Kirshenbaum and Gasser, because it would provide an efficient way to organize and associate the components.
6.	Regarding claim 5, each UI component is mapped to the component factory of the associated parent UI component in the hierarchy based on the parent identifier information defined in each component (Sharp para 16, 27-28, 37, 50, Figure 4 – the components are mapped in the structure based on parent identifier and relationship information.  Gasser also shows this in para 23, 26, 35).  It would have been obvious to a person with ordinary skill in the art to have this in Martinez, especially as modified by Greenfield and Kirshenbaum, because it would provide an efficient way to organize and associate the components.
	7.	Regarding claim 6, the plurality of UI components associated with the application are registered with the common registry, at run time, during loading of the UI components into a browser (Martinez para 18-20, 31, claim 1). 
8.	Regarding claim 7, generating the first UI component corresponding to the requested portion of the application at each level in the hierarchy, comprises: generating a parent UI component using a component factory associated with the parent UI component and the common registry in response to the request at a first level in the hierarchy (Martinez para 14-16, 18).  Sharp shows the plurality of UI components comprises the parent UI component and first child UI component (para 16); determining the first child component using the component factory associated with the parent UI component (para 22-24, 27, 31); and generating the first child component using metadata and configuration information associated with the first child component in the common registry at a second level in the hierarchy (para 31, 64-65, 68).  Motivation to have this in Martinez is the same as that mentioned for claim 1.  Note how the second level child has a first child component in the third level and how the third level child is determined using a component factory associated with the second level child and each child is generated using information and metadata respectively for each in the registry at their respective level (Greenfield para 5-8, 15, 21, 25-26 - Motivation to have this in Martinez is the same as that mentioned for claim 1).
9.	Regarding claim 8, rendering the first generated UI component on the UI comprises retrieving context information associated with the first UI component and rendering the first generated UI component on the UI according to the retrieved context information (Martinez para 14-16, 18, 19-20, 22-23). 
10.	Regarding claim 9, the plurality of UI components associated with the application are generated during loading of the UI components at runtime in a browser (Martinez para 18-20, 31).
11.	Regarding claim 10, note storing information associated with the generated first UI component in at least one of a local cache or in a server, wherein storing the information associated with the generated first UI component in the server enables reusing of the generated first UI component across multiple clients (Martinez para 22-23, 31).
12.	Claims 11, 15, 17, 18, and 19 show the same features as claims 1, 6-9 respectively, and are rejected for the same reasons.
13.	Claims 12 and 14, show the same features as claims 2 and 5 respectively, and are rejected for the same reasons.

14.	Regarding claim 16, note the configuration database, wherein the registration unit is to store the associated metadata and configuration information about the UI components in the configuration database (Martinez para 9, 23, 26, 27).
15.	Regarding claim 20, the component generation unit is to store information associated with the generated first UI component in memory associated with the computing device or in memory associated with a server via a network (Martinez para 22-23, 31).
16.    Regarding claim 21, Martinez shows the receiving unit is to receive a request to render a new component on the UI (para 15, 19, 22), and wherein the component generation unit is to determine whether the new component is available in a cache associated with the computing device or the server (para 15, 19, 22); if the new component is not available, generate the new component, render the generated new component on the UI, and add the generated new component to the cache associated with the computing device or the server and if the new component is available, retrieve the new component from the cache and render the retrieved new component on the UI (para 15, 19, 22, 51, 64, 71).
17.	Regarding claim 22, the first UI component at each level in the hierarchy is overridable by redefining configuration of the first UI component (Sharp para 51, 64-65 – it would have been obvious to a person with ordinary skill in the art to have this in Martinez, as it would allow flexibility to help associate the components).
18.	Claims 23, 27-30 show the same features as claims 1, 6, 7, 8, and 21 respectively, and are rejected for the same reasons.
19.	Claims 24 and 26, show the same features as claims 2 and 5 respectively, and are rejected for the same reasons.
20.	Applicant's arguments filed have been fully considered but they are not persuasive.   Applicant argues the new features but Gasser is brought in to show these features. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174